Citation Nr: 1223042	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the RO.  In May 2010, the Board denied the Veteran's claims for entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and entitlement to a TDIU rating.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In November 2010, the Court granted a motion to vacate the May 2010 decision and to remand the matter for further development.

In March 2011, the Board denied entitlement to a rating in excess of 50 percent for PTSD and remanded the issue of entitlement to a TDIU for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The 50 percent rating for the Veteran's service-connected PTSD disability does not meet the minimum percentage requirements for an award of a TDIU.

2.  The Veteran's service-connected PTSD disability is not shown to prevent him from obtaining or retaining substantially gainful employment. 

3.  The Veteran's 50 percent disability rating for PTSD adequately compensates the Veteran for his employment difficulties resulting solely from PTSD.

4.  In an adequate and accurate June 2011Administrative Decision, the Director of Compensation and Pension Service determined that the Veteran's service-connected PTSD disability, alone, did not render him unemployable.


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis, pursuant to 38 C.F.R. §§ 3.321(b (1) and 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, in an April 2007 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The October RO rating decision reflects the initial adjudication of the claim after issuance of the April 2007 letter.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.

Per the March 2011 remand, the Veteran was afforded a VA mental examination in April 2011 which included a medical opinion as to whether the Veteran's PTSD disability had an effect on his ability to maintain substantially gainful employment consistent with his education and occupational experience.  The Veteran's claim was also referred to the Director of Compensation and Pension for a determination as to entitlement to a TDIU on an extraschedular basis and an opinion was provided by the Director in June 2011.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non- service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) , total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, VA Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

Factual Analysis and Background

The Veteran contends that he is unemployable due to his service-connected disability.  The record shows that the Veteran is currently service-connected for PTSD at a 50 percent disability rating.

As the Veteran has neither a single disability evaluated as 60 percent disabling nor a combination of disabilities bringing the combined rating to 70 percent or more, he does not meet the eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Although the Veteran does not meet the percentage standards set forth above, an extraschedular consideration may be applicable, if he is in fact unemployable by reason of service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) (2011).

In a December 2008 private treatment record, a physician opined that the Veteran was moderately compromised in his ability to sustain social relationships but he was unable to sustain work relationships.  Thus, the physician opined that the Veteran was permanently and totally disabled and unemployable. 

In a March 2009 VA examination report, the Veteran reported that he last worked in 2000 at Iams dog food plant but was now on Social Security disability due to his arthritis.  On objective examination, the physician commented, with regard to the Veteran's employability, that the Veteran did have some problems handling work stress and dealing with chronic pain, anxiety, depression, irritability and poor sleep; however, he could get along with the public, co-workers and supervisors and could learn new procedures and follow complex instructions.

As noted above, in March 2011, the Board remanded the claim for the Veteran to receive a VA psychiatric examination and to refer the issue to the C&P Director to determine whether an extraschedular evaluation was appropriate.  

In April 2011, the Veteran was afforded a VA psychiatric examination, in compliance with remand directives.  The examiner noted that the Veteran had not been employed as a production operator for the past 12 months due to his multisymptomed arthritis.

In a May 2011 addendum, the examiner opined that it was less likely than not that the Veteran's service-connected PTSD rendered him unable to secure or maintain substantially gainful employment.  The examiner noted that the Veteran reported that it was his arthritis that had much more of a significant impact on his ability to maintain gainful employment.  

In a June 2011 response to the RO's May 2011 request for an extra-schedular determination, the Director of VA's Compensation and Pension Service, found that notwithstanding the October 2008 private opinion, the evidence in its entirety did not establish that the Veteran's service-connected PTSD presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  The Director found that the evidence did not establish an evaluation in excess of 50 percent on an extra- schedular basis, pursuant to 38 C.F.R. § 3.321.  Additionally, the Director found that the evidence did not establish that the Veteran was unemployed and unemployable due to service-connected PTSD and the evidence did not establish entitlement to a TDIU on an extra- schedular basis, pursuant to 38 C.F.R. § 4.16(b).  

The Board notes that the December 2008 private physician found that the Veteran was permanently and totally disabled and unemployable due to his psychiatric symptomatology.

Conversely, the April 2011 VA examiner determined that it was less likely than not that the Veteran's service-connected PTSD rendered him unable to secure or maintain substantially gainful employment.  Additionally, the Director of C & P Compensation Service found that the evidence did not establish entitlement to a TDIU on an extra- schedular basis.  Based on its careful review of the pertinent evidence of record, the Board agrees.

The Board acknowledges that the evidence supports a finding that, due to the combined effects of his disabilities, the Veteran cannot perform his prior work as a production operator at an Iams dog food plant.  However, the inability to perform prior employment, alone, is not dispositive of the unemployability question.  The central inquiry here is whether the Veteran's service-connected PTSD disability alone renders him unable to obtain or retain substantially gainful employment.  The Board finds that the overall evidence does not support such a finding.

In this regard, the Board notes that, while the evidence of record does indicate that that Veteran's service-connected PTSD disability interferes with his employment, it alone does not render the Veteran unemployable.  Additionally, it is noted that the Veteran's current 50 percent disability rating for his service-connected PTSD compensates the Veteran appropriately for his occupational difficulties as the 50 percent rating specifically takes into account difficulty in establishing and maintaining effective work relationships.

While the December 2008 private physician indicated that the Veteran was totally disabled due to his psychiatric symptomatology, he did not address the Veteran's non service-connected arthritis disability.  As noted above, the Veteran himself specifically indicated at his April 2011 VA examination that he was unable to work as a production operator due to his multisymptomed arthritis.

As the Board may not make a determination of entitlement to a TDIU on an extraschedular basis in the first instance, and the Director of Compensation and Pension Service has provided an adequate and comprehensive Administrative Decision, based upon an accurate review of the evidence of record, the preponderance of the evidence is against the claim for entitlement to a TDIU on an extraschedular basis.

Additionally, while the Board has considered the Veteran's assertions that he is unable to work because of his PTSD, they do not constitute persuasive evidence in support of the claim.  As a layperson, the Veteran simply is not shown to possess expertise in medical or vocational matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions are not considered more probative than the objective evidence on this matter.

As a final point, the Board again notes that the Veteran has been found totally disabled, for Social Security Administration (SSA) purposes, as a result of his arthritis and "allied disorder" disabilities.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the other evidence, and the opinion of the Director of VA's Compensation and Pension Service that the evidence does not establish entitlement to a TDIU, on an extra-schedular basis, for VA purposes.  

The Board therefore concludes that the preponderance of the evidence is against the claim that the Veteran is currently precluded from engaging in substantial gainful employment by reason of his service-connected PTSD.  For the reasons set forth above, entitlement to TDIU, to include on an extraschedular basis, is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a total rating for compensation purposes based on individual unemployability, to include on an extraschedular basis, is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


